SECOND AMENDMENT TO THE

THE TAUBMAN COMPANY LONG-TERM PERFORMANCE COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2000)

 

WHEREAS, THE TAUBMAN COMPANY LLC (formerly The Taubman Company Limited
Partnership) (the “Company”) has adopted and maintains The Taubman Company
Long-Term Performance Compensation Plan, as most recently amended and restated
effective January 1, 2000 (the “Plan”); and

WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation Committee of the
Board of Directors of Taubman Centers, Inc. (the “Compensation Committee”) has
the authority to amend the Plan; and

WHEREAS, the Compensation Committee desires to amend the Plan, effective as of
January 1, 2005, to comply with new provisions in the law enacted as
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations thereunder, with respect to awards granted under the Plan that were
not vested as of December 31, 2004.

NOW, THEREFORE, Section 6.6(A)(d) of the Plan is hereby amended, reading as
follows:

“(d)        Deadline for Deferral Election. Any election by a Participant to
defer the Settlement Date for a Sub Account pursuant to this Section 6.6A must
be made no later than, and shall become irrevocable on, December 31, 2005.”

IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of the
date written below.

 

TAUBMAN REALTY GROUP,

 

a Delaware limited partnership

 

 

 

By:

Taubman Centers, Inc.

 

 

Its:

Managing General Partner

 

By:     /s/ Esther R. Blum                              

 

Esther R. Blum

 

 

Its:

Senior Vice President, Controller

 

and Chief Accounting Officer

 

 

 

Date:

December 10, 2005

 

 

 

 

 

 